COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:     Mark Haynes, Danielle Megan Haynes and Charles Edward Haynes v.
                         Mario Molina and Charlene Molina, Individually and dba Master
                         Mechanical A/C and Heating, Jorge Molina

Appellate case number:   01-19-00917-CV

Trial court case number: 2016-43961

Trial court:             270th District Court of Harris County

       The motion for rehearing en banc is denied.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: December 2, 2021